DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 0, claims 21-25 and 48-51, in the reply filed on August 10, 2022 is acknowledged.
Applicant submits that newly presented claims 59-77 are encompassed within elected claims of Group 0, claims 21-25 and 48-51. 
The examiner agrees with applicant’s assessment of newly presented claims 59-61 as encompassed by the elected invention. However, claims 62-77 are patentably distinct from the elected product of Group 0. The inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of using the product to treating cancer can be practiced with another materially different product, such as radiation, chemotherapy, and monoclonal antibodies.  In addition, the product claimed can be practiced in a materially different process, such as methods for gene therapy or vaccination, see paragraphs [0004, 0011, 0166, and 0177], for example, in the instant disclosure.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification (the instant elected group being controlled over A61K 35/761 and the method of using the method of using the adenovirus to treating cancer is controlled over C12N 2750/14132);
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In addition, newly presented, patentably distinct claims 62-77 contain claims directed to the following patentably distinct species: cancer types listed in the respective order presented in claims 63 and 71. The species are independent or distinct because each listed cancer type has different etiological gene expression  and pathology in various host cell types. In addition, these species are not obvious variants of each other based on the current record.
The examiner has required restriction between product and process claims. If the instantly elected product claims (21-25, 48-51, and 59-61) are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims will be considered for rejoinder. All claims directed to a nonelected, withdrawn process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
If claims drawn to a method of using the elected product are rejoined, if the product claims are found allowable, applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 62, 64-70, and 72-77 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) The prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The election of a single disclosed species, or a single grouping of patentably indistinct species, if the process claims are rejoined, must be made even though the requirement may be traversed (37 CFR 1.143). Applicant is also required to identify claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In conclusion, claims 21-25, 48-51, and 59-77 are pending; claims 62-77 are withdrawn due to a non-elected invention; and claims 21-25, 48-51, and 59-61 are under consideration.  
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 3/18/2020; 1/25/2021; 4/7/2021; 11/18/2021; 4/15/2022; and 5/13/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 50, 51, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Khare et al. (Molecular Therapy. 2011; 19(7): 1254-1262), Walsh et al. (Journal of Clinical Microbiology. 2011; 3482-3490), and Weaver et al. (Virology. 2011; 412: 19-27).
Khare et al. teach replacing the hexon hypervariable (HVR) of Ad5 with the HVR of Ad6, generating “Ad5/6”, see the abstract and “Adenoviruses” in the “Materials and Methods” section on page 1260. 
Khare et al. do not mention using Ad6 as the Ad5 portion of the Ad5/6 recombinant, as required by instant claims 21-25, 50, 51, and 60. 
Weaver et al. characterize Ad6, see the title.
One of ordinary skill in the art prior to the instant effective filing date would have been motivated to have replaced Ad5 portion of the Ad5/6 construct of Khare et al. with Ad6 of Weaver et al. because Khare et al. teach that compared with Ad5, Ad5/6 generates higher liver expression, evades Kupfer cells, and reduces toxicity, see “Intravenous injection of mice with Ad6/6GL…” on page 1255; “Ad5/6GL evades Kupfer cells…” on page 1257; and “Ad5/6GL reduces toxicity” on page 1258. One of ordinary skill in the art prior to the instant effective filing date would have been further motivated to have replaced Ad5 portion of the Ad5/6 construct of Khare et al. with Ad6 of Weaver et al. because Weaver et al. teach Ad6 has a lower seroprevalence in the population, is potent in killing solid tumors, and transduces the liver more efficiently, see the “Introduction” and “Discussion” sections encompassing the pharmaceutically acceptable carrier of instant claim 60.
   Neither Khare et al. nor Weaver et al. mention Ad57, as required by instant claims 21-25, 50, 51, and 60. 
Walsh et al. characterize Ad57, see the abstract and the last paragraph on page 3482.
Walsh et al. teach Ad57 and Ad6 genomic sequences are nearly identical, except in the hexon serum neutralization (SN) loops 1 and 2, see “Phylogenic analysis” on page 3484, Table 1, Figure 3, and the discussion on page 3487-3488.   
	One of ordinary skill in the art prior to the effective filing date would have been motivated to have replaced the Ad6 HVR of Weaver et al. with the Ad57 HVR of Walsh et al. to generate Ad6/57/6, as recited in instant claim 25, to eliminate the SN epitope in loops 1 and 2 of the HVR of Ad6, discussed by Walsh et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for replacing Ad6 HVR 
of Weaver et al. with the Ad57 HVR of Walsh et al. because Weaver et al. teach Ad57 and Ad6 genomic sequences are nearly identical and Ad57 is less immunologically recognized in the HVR compared with Ad6, see the paragraph bridging pages 3488-3489. 
Claims 48, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Khare et al., Walsh et al., and Weaver et al. as applied to claims 21-25, 50, 51, and 60 above, and further in view of Howe et al. (PNAS. 1990; 87: 5883-5887).
See the teachings of Khare et al., Walsh et al., and Weaver et al. above. None of the references teach modifying Ad E1A to comprise a deletions dl11101 and/or dl1107, as required by instant claims 48, 59, and 61.
Howe et al. do, see “Cells and Viruses” bridging pages 5883-5884.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated the dl11101 and/or dl1107 E1A deletions of Howe et al. into the Ad6/57/6 construct of Khare et al., Walsh et al., and Weaver et al. to prevent efficient replication in non-dividing cells by eliminating binding between p300 (dl1101) and p105-Rb (dl1107), see the abstract, Introduction, “Induction of DNA synthesis by E1A Mutants Containing Double Deletions in Exon 1”, beginning on page 5885, Table 1, Figure 4, and the “Discussion” section of Howe et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for incorporating the dl11101 and/or dl1107 E1A deletions of Howe et al. into the Ad6/57/6 construct of Khare et al., Walsh et al., and Weaver et al. because the deletions of Howe et al. are routinely incorporated into E1A to disrupt transformation and deletions to E1A, taught by Howe et al., are distinct from the HVR hexon replacement in the Ad6/57/6 construct of Khare et al., Walsh et al., and Weaver et al.

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. SEQ ID NOs: 43-45 are free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shanon A. Foley/Primary Examiner, Art Unit 1648